Brown, J. P., concurs in the result with the following memorandum:
I agree that, based upon the record before us, the Supreme Court erred in annulling the determination of the appellant State of New York, Division of Housing and Community Renewal, since that determination has a rational basis. However, given the appellant’s postargument concession that some unspecified error in calculating the correct labor cost rental adjustment did, in fact, occur, I would grant the petitioner leave to seek an upward modification of the approved rental increase.